Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2020 has been entered.

Claim Status
Claims 2-4, 6, 12-13, 16-21, 23-31, 33-34 and 36-50 are cancelled.
Claims 1, 5, 7-11, 14-15, 22, 32 and 35 are currently pending.
Claims 1, 5, 7-11, 14-15, 22, 32 and 35 are allowed.

Drawings
	The Drawings filed 3 January 2015 were previously accepted in the Office Action mailed 23 September 2016.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 5, 7-11, 14-15, 22, 32, 35 and 50 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 20 October 2020. Specifically, claim 1, and those claims dependent therefrom, integrate the recited judicial exception into a practical application that is an effect of a particular treatment for hepatitis C virus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631